DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2 is rejected because the transition term and the conjunction “and” implies that all of the additives are required. If at least one is required then applicant should amend the claim to read at least one organic additive or at least one inorganic additive.
 	Claim 8 is rejected because it is not clear what constitutes “other oxides”.  The list cited on page 7 of the claims should be inserted at the first mention of other oxides.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carli (US 20130206353).
 	Carlin provides lubricating compositions for continuous casting steel production processes.  Such compositions include a dispersion of a lubricating powder in a liquid medium. 
  	The lubricating powder may include any casting powder normally used in continuous casting processes.  In particular, lubricating powders may be formulated to maximize the rate of phase transition, in order to form the first liquid phase at less than 600 C, and in some embodiments at about 580.C, to obtain molten slags with good lubricating action. 
 	In one embodiment, such lubricating powders include carbon in the 

Basicity Index calculated as CaO/SiO2 wt/wt, in the range of about 0.25-1.8;  	  Alkali content, in the range of about 0.1-15.0% wt; 
 	Alkaline earth metal content, in the range of about 0.1-45.0% wt; 
 	Alumina content, in the range of about 0.1-25.0% wt; 
 	MnO, MnO2 and Fe2O3 content in the range of about 0.1-15.0% wt; 
Fluoride content, F-, in the range of about 0.1-14.0% wt; 
Content of other oxides such as TiO2, B2O3, La2O3, in the range of about 0.1- 15.0% wt; 
Average particle size of the components in the range of about 0.1-40 microns  	measured according to ASTM D4464-10 standard method (see para 009-0018).
Lubricating composition of the invention may be used in quantities between about 100 and 500 g/ton of steel cast (see para 0049).  The oily medium includes mainly glyceric esters of fatty acids (see para 0021; 0040).  The liquid medium has a kinematic viscosity between about 25 and 100 mm2/s at 40 C (see para 0023).  In paragraph 0025, Carli teaches the claimed volume fraction in solid and density.
 	Providing the lubricating powder with the desired grain size may be carried out by grinding the granulate with hammer mills, ball mills or jet mills and/or by sieving the granulate with sieves of suitable fineness of the mesh. Dispersing the solid in the liquid may be carried out by adding the solid into the liquid and using a disperser having an impeller with Reynolds number .ltoreq.10.  For example, it is possible to use a six-bladed disc like that used in a Rushton turbine, a sawblade impeller like that used in a 
 	Carli does not specifically teach the stabilization additive.  However, Applicant sets forth that oxides of transition metals may be used as the stabilizer and Carli teaches that aluminum oxide may be present in the composition.  Therefore, with Carli teaching all of the claimed components it would appears to meet the sheer thinning index as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17261637/20210911